Opinion of the Court by
Chief Justice Hobson
Affirming.
Hr. W. W. Hill and Miss Bessie Riley were married, in June, 1907. They lived together as man and wife until July, 1911, when she left her husband’s home, and in a few days thereafter brought this suit against him for divorce on the ground that without fault on her part he had habitually behaved toward her for hot less than six months in such a cruel and inhuman manner as to indicate a settled aversion to her and to destroy permanently her peace and happiness. An answer was filed controverting the allegations of the petition; voluminous proof was taken, and on final hearing the circuit court dismissed the petition, refusing either to give the wife a divorce or allow alimony. Prom this judgment she appeals.
We have read the record with great care and are satisfied we ought not to disturb the chancellor’s judgment. Neither the husband nor the wife was without fault and each should in good faith seek a reconciliation with the other. The proof shows they are both excellent people of fine character. He is a successful physician; she is a lady of refinement and culture. Each has the power to make the other happy. We are satisfied from the record that the wife loves her husband, and that he has been more absorbed in his business and less attentive to her than he should have been. They differ in temperament; the trouble between them seems to have grown largely out of the fact that each failed to comprehend the other. They owe it to themselves and to society to follow the teachings of the church to which each belongs and re-establish the home in which they lived apparently happy when this disturbance arose.
Judgment affirmed.